Title: To James Madison from James C. Mountflorence, 18 March 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir,
						Quay Malaquais  No. 1 Paris 18h. March 1801
					
					I have it from very good Authority, 
357. 723. 640. 544. 529. 684,
that 
679 
has ceded 
719, 434, 
not 
432, 249, 688, 521, 
with all its Dependencies.  This was done by some of the 
666
Articles 
228, 475. 723. 529. 
377. 723. 460. 475. 475. 377., 
as Compensation for 
684. 723. 664. 250. 207. 529. 756, 
given 
250, 434, 719, 640. 207. 660. 500. 207.
					We have no later Accounts, Sir, from the United States, than of the 29h. January.  The Council of Prizes here for several Months has not tried any of our captured Vessels, & I am assured that no Trial of the kind will take place, till after the Exchange of Ratifications; or Should that of the Government of the United States not arrive within the Six Months from the date of the Signature of the Convention, till Every differences between the Two Countries be ultimately settled.
					Six of our Vessels from different Ports of the United States dropt lately into Malaga, where they are compelled to perform the most rigorous Quarantine.  With great Respect I have the Honor to be Sir Your most obedt. & most devoted humble 
Servt.
					
						Js. C. Mountflorence
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
